Hart J., (after stating the facs.) The rule is well settled by an unbroken line of decisions that the findings of a circuit court upon a disputed issue of fact submitted to it is as conclusive upon appeal as the verdict of a jury. That is to say, it will not be disturbed if there is any evidence to? support it. The writing in question shows on its face that it was merely a proposal to purchase, and that it was not a contract of purchase or sale. It is so treated by the head of appellant’s order department. Throughout his testimony he speaks of it as the order, and specifically names the date of its acceptance. As such it was subject to be countermanded or withdrawn at any time before acceptance. Merchants’ Exchange Co. v. Sanders, 74 Ark. 16; Main v. Tracey, 86 Ark. 27. This is true in this case, even though the order contained a provision that it should not be countermanded, for there was no consideration for such agreement. 24 Am. & Eng. Enc. of Law, p. 1030; 1 Benj. on Sales (4 Am. ed.), § 41. Appellees adduced evidence tending to show that they countermanded the order by telegraph on the night following the day they gave the order, and at the same time sent to appellant, properly addressed, a letter countermanding the order; that such letter in the ordinary course of mail should have reached appellant two days after it was sent. They also testified that in a few days after the countermand they telephoned to the agent who received the order, telling him that they countermanded it. The order was dated December 9, and it is not claimed that this is not its true date. The head of appellant’s order department denies that he received the letter countermanding the order, and states that he did not receive the telegram until the 16th inst., after the order was accepted. He does not state, however, that he was the only one of appellant’s employees who received communications addressed to it. In view of these facts and his interest in the result, and the further fact that no effort is made to overcome the inference that the sales agent might have received the countermand by telephone before the 15th inst., it can not be said that the finding of the court was arbitrary and without any substantial evidence to support it. The judgment will therefore be affirmed.